IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


SERAFIN SOLIS,

              Appellant,

 v.                                                      Case No. 5D15-3244

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed February 26, 2016

3.800 Appeal from the Circuit
Court for Citrus County,
Richard A. Howard, Judge.

Serafin Solis, Live Oak, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Andrea K. Totten,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM

       We affirm the trial court’s summary denial of Appellant’s motion to correct illegal

sentence without prejudice to Appellant to timely seek relief under Florida Rule of Criminal

Procedure 3.850.

AFFIRMED.


EVANDER, WALLIS and EDWARDS, JJ., concur.